



Exhibit 10.24


SEVERANCE AGREEMENT


This SEVERANCE AGREEMENT (the "Agreement") is made as of January 8, 2019, by and
between KNOLL, INC., a Delaware corporation (the "Company"), and Christopher
Baldwin ("Executive").


WHEREAS, Executive accepted employment to serve as COO and President Knoll
Office.


WHEREAS, the Company desires to assure the Executive that he or she will be paid
a severance benefit in the event the Company terminates his or her employment
without Cause (as defined herein), and the parties intend this Severance
Agreement to evidence the severance arrangement between the Company and
Executive which shall supersede in its entirety any previous oral or written
promise of severance made to the Executive.


WHEREAS, the Executive has been and will be provided access to the Company’s
most sensitive confidential information and important customer, supplier, and
vendor relationships.


NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
intending to be legally bound, the parties hereby agree as follows.


1. Employment and Termination


a. At Will Employment. Executive shall be and continue as an “at will” employee
of the Company. The Executive shall be entitled to receive such compensation and
benefits as the Company shall determine appropriate from time to time. This
Agreement is not a contract of employment and shall not be interpreted to change
the Executive's status as an employee “at will” of the Company. The purpose of
this Agreement is to provide for payment of severance amounts in the event the
Executive's employment with the Company is terminated without Cause under the
specific terms and conditions set forth herein.


b. Severance. In the event of the occurrence of any Triggering Event (as
hereinafter defined), and subject to Executive's execution, delivery and
non-revocation of a general waiver and release of claims, in a form acceptable
to the Company, within forty-five (45) days following a Triggering Event (the
"Release Condition"), the Company shall provide to Executive a lump sum
severance payment (the "Severance Payment") in immediately available funds in an
amount equal to six (6) months of Executive’s base salary. The Severance Payment
will be made not later than sixty (60) days following the Triggering Event,
provided that the Release Condition has been satisfied.


c. Accrued Payments. In addition to the Severance Payment, Executive shall be
entitled to receive as soon as practicable, and in all events within 30 days
following the date of the Triggering Event, payment of any accrued but unpaid
base salary and any accrued and unreimbursed business expenses in accordance
with Company policy in each case accrued or incurred through the date of the
Triggering Event (“Accrued Payments”).


d. Triggering Event. A Triggering Event shall be deemed to occur only if the
Company terminates the Executive's employment with the Company without Cause.
Termination of employment on account of death or disability shall not constitute
a triggering event. “Disability” means disability as defined in any employment
agreement between the Executive and the Company or any Subsidiary or, in the
absence of any such definition, means any physical or mental disability or
infirmity that prevents the performance of the Executive’s duties with the





--------------------------------------------------------------------------------





Company or Subsidiary for a period of (i) ninety (90) consecutive days or (ii)
one hundred eighty (180) non-consecutive days during any twelve (12) month
period. The definition of “Disability” herein shall not modify, amend or
otherwise affect the definition of “Disability” in any employment or other
agreement with the Company or any Subsidiary.


e. Termination by the Company for Cause. For purposes of this Agreement, "Cause"
means:


(i) the substantial and continued failure of the Executive to perform material
duties reasonably required of the Executive by the Company or any Subsidiary or
the Company’s Board of Directors, as applicable (it being understood that a
failure to attain performance objectives shall not in and of itself be treated
as a failure to perform material duties for purpose of this clause (i)) for a
period of not less than thirty (30) consecutive days, provided notice in writing
from the Company or its Board of Directors, as applicable, is given to the
Executive specifying in reasonable detail the circumstances constituting such
substantial and continued failure;


(ii) conduct by the Executive substantially disloyal to the Company which
conduct is identified in reasonable detail by notice in writing from the Company
or the Board of Directors, as applicable, and which conduct, if susceptible of
cure, is not cured by the Executive within thirty (30) days of the Executive’s
receipt of such notice;


(iii) any act of fraud, embezzlement or misappropriation by the Executive
against the Company or any Subsidiary;


(iv) any material violation of the Company’s Code of Ethics or other policies;
or


(v) the conviction of the Executive of a felony or plea by the Executive of
guilty or “nolo contendere” to the charge of a felony.


The definition of “Cause” herein shall not modify, amend or otherwise affect the
definition of “Cause” in any employment or other agreement with the Company or
any Subsidiary.


f. Resignation from Other Positions on Termination. Executive acknowledges and
agrees that effective as of the date of the Triggering Event, Executive shall be
deemed to have resigned from any and all titles, positions and appointments
Executive holds in the Company, or any of their subsidiaries or affiliates,
whether as an officer, director, or employee, consultant, independent contract
or otherwise. Executive agrees to execute such documents as the Company in its
sole discretion, shall reasonably deem necessary to effect such resignations.


2.     Non-Competition


a.During Executive’s employment with the Company and for a period of twelve (12)
months following any Triggering Event, the Executive Shall not directly or
indirectly, whether as an employee, consultant, independent contractor, partner,
joint venture or otherwise, (i) engage in any business activities which are
competitive with any type or kind of business activities conducted by the
Company or any of its subsidiaries or affiliates during Executive’s employment
(provided that Executive may own, directly or indirectly, up to 1% of the
outstanding capital stock of any business having a class of capital stock which
is traded on any national stock exchange, interdealer quotation system or in the
over-the-counter market); (ii) solicit or induce, or in any manner attempt to
solicit or induce, any person employed by, or engaged as an independent
contractor of, the Company or any of its subsidiaries or affiliates to terminate
such person's em





--------------------------------------------------------------------------------





ployment or agency, as the case may be, with the Company or any of its
subsidiaries or affiliates; (iii) solicit, or attempt to sell any products
similar to those offered by the Company or any of its subsidiaries or affiliates
to any customer or distributor with whom the Company or its subsidiary or
affiliate has done business within the previous two years; or (iv) divert, or
attempt to divert, any person, concern, or entity from doing business with the
Company or any of its subsidiaries or affiliates as a customer, distributor,
supplier or vendor, or diminishing said business relationship.
b.Executive and the Company agree that the restrictions, prohibitions and other
provisions of this Section 2 are reasonable, fair, and equitable in scope,
terms, and duration, are necessary to protect the legitimate business interests
of the Company and are a material inducement to the Company to enter into this
Agreement. In the event of the breach by the Executive of the terms and
conditions of this Section 2, Executive must immediately return the entire
amount of the Severance Payment to the Company. In addition to this monetary
remedy for any breach, the Company will be entitled to institute and prosecute
proceedings in any court of competent jurisdiction to enjoin the Executive from
continuing to breach the provisions of this Section 2. In such action, the
Company will not be required to plead or prove irreparable harm or lack of an
adequate remedy at law.


3.    Miscellaneous


a. Severability/ Reformation. If any term or provision of this Agreement or the
application hereof to any person or circumstance shall to any extent be held
invalid or unenforceable, the remainder of this Agreement or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Agreement shall, notwithstanding said invalidity, remain
valid and enforceable to the fullest extent permitted by law. If any of the
provisions contained in Section 2 of this Agreement are for any reason
determined by a court of competent jurisdiction to be excessively broad as to
duration, activity, or geographical area, the provision will be construed by
limiting or reducing it so as to be enforceable to the extent compatible with
applicable laws.


b. Entire Agreement/Amendment. This Agreement represents the entire agreement of
the parties and supersedes all prior agreements and understandings, whether
verbal or written, concerning severance compensation to be paid on or after the
Executive's termination of employment. This Agreement may be amended only by a
written agreement signed by both parties.


c. Release and Waiver. Notwithstanding any other provision of this Agreement to
the contrary, Executive acknowledges and agrees that any and all payments and
benefits, other than the Accrued Payments, are conditioned upon and subject to
the Executive's satisfaction of the Release Condition and compliance with
Section 2 above.
 
d. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania. The parties hereto
submit to the in personam jurisdiction of the federal and state courts in
Montgomery County, Pennsylvania and agree that such courts shall be the sole and
exclusive forum for the resolution of any disputes between them.


e. Assignability. This Agreement is personal to the parties and may not be
assigned by either of the parties without the prior written consent of the other
party hereto.


    f. Section 409A.







--------------------------------------------------------------------------------





(i) For purposes of this Agreement, "Section 409A" means Section 409A of the
Internal Revenue Code of 1986, as amended, and the Treasury Regulations
promulgated thereunder (and such other Treasury or Internal Revenue Service
guidance) as in effect from time to time. The parties intend that any amounts
payable hereunder that could constitute "deferred compensation" within the
meaning of Section 409A will be compliant with Section 409A. Notwithstanding the
foregoing, Executive shall be solely responsible and liable for the satisfaction
of all taxes and penalties that may be imposed on or for the account of
Executive in connection with this Agreement (including any taxes and penalties
under Section 409A), and neither the Company nor any of its Subsidiaries or
Affiliates shall have any obligation to indemnify or otherwise hold Executive
(or any beneficiary) harmless from any or all of such taxes or penalties.


(ii) Notwithstanding anything in this Agreement to the contrary, in the event
that Executive is deemed to be a "specified employee" within the meaning of
Section 409A(a)(2)(B)(i) and Executive is not "disabled" within the meaning of
Section 409A(a)(2)(C), no payments hereunder that are "deferred compensation"
subject to Section 409A shall be made to Executive prior to the date that is six
(6) months after the date of Executive's "separation from service" (as defined
in Section 409A) or, if earlier, Executive's date of death. Following any
applicable six (6) month delay, all such delayed payments will be paid in a
single lump sum on the earliest date permitted under Section 409A that is also a
business day.


(iii) For purposes of this Agreement, with respect to payments of any amounts
that are considered to be "deferred compensation" subject to Section 409A,
references to "termination of employment" (and substantially similar phrases)
shall be interpreted and applied in a manner that is consistent with the
requirements of Section 409A.


g. Waiver of Jury Trial. EXECUTIVE AND THE COMPANY KNOWINGLY, IRREVOCABLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT EITHER PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM WHATSOEVER THAT
COULD ARISE BETWEEN THEM AT ANY TIME IN THE FUTURE, INCLUDING, BUT NOT LIMITED
TO, ANY CLAIMS ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER CLAIMED BREACH OF CONTRACT, ANY CLAIM ARISING UNDER ANY FEDERAL, STATE OR
LOCAL LAW OR ORDINANCE, SUCH AS TITLE VII OF THE CIVIL RIGHTS ACT, THE AGE
DISCRIMINATION IN EMPLOYMENT ACT, THE AMERICANS WITH DISABILITIES ACT, THE
FAMILY AND MEDICAL LEAVE ACT, AND ANY OTHER CLAIMS RELEATING TO EXECUTIVE’S
EMPLOYMENT.


Initials: _/s/CMB______


h. Withholding; Taxes. The Company may deduct and withhold from any amounts
payable under this Agreement such federal, state, local, non-U.S. or other taxes
as are required or permitted to be withheld pursuant to any applicable law or
regulation.


i. Independent Legal Advice. Executive is aware that he or she has the right to
obtain independent legal advice before signing this Agreement. Executive
acknowledges and agrees that either such advice has been obtained or that
Executive does not wish to seek or obtain such independent legal advice.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
executed this Agreement or caused this Agreement to be executed the day and date
first above written.






KNOLL, INC.




By:     /s/ Roxanne Klein            


Title:     SVP-Human Resources        


 




EXECUTIVE:     /s/ Christopher M. Baldwin    


Print Name:      Christopher M. Baldwin    









